DETAILED ACTION
	For this action, Claims 1-3, 6, 8-11 and 13-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 December 2020, with respect to the grounds of rejection of respective claims under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  Furthermore, the claims as amended also overcome the cited prior of the prior office action, and the grounds of rejection under 35 U.S.C. 103 are likewise withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 December 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney John C. Luce on 02 March 2021.
The application has been amended as follows: 
Claim 6 shall now read as:
6.  (Line 2)…is carried out while the non-emptied chamber 

Claim 9 shall now read as:
9.  The method in accordance with claim 1, wherein 

Claim 10 shall now read as:
10. (Lines 9-11)…chamber, 

Claim 11 shall now read as:
11.  (Line 5-end)…the apparatus is configured to detect 


14.  The apparatus in accordance with claim 10, further comprising a display device configured to display 

The following is an examiner’s statement of reasons for allowance: Claim 1, upon which all remaining claims are dependent, recites a method of checking a dialyzer for the presence of a leak comprising the emptying of either a blood chamber or a dialyzate chamber of a respective fluid, the building up of a test pressure and measuring said test pressure (wherein the measuring of the test pressure is carried out multiple times), and measuring a pressure increase in a non-emptied chamber.  The steps mentioned above, in combination with the other features recited in Claim 1, are not taught or suggested in the prior art; therefore, the claims are considered allowable after entry of the above examiner’s amendments.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 December 2020.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.